Title: To George Washington from Charles Hoff, Jr., 26 March 1777
From: Hoff, Charles Jr.
To: Washington, George



Honoured Sir
Hibernia Furnace [N.J.] 26th March 1777

I thought it my duty to inform your Excellency that one of our Men came just now to me and informed that several of our hands had last Night fled to the Regulars, and one of them informed him they were to be joined by three hundred more from Minisink, Goshen and other

places. If there were Guards sent to the several Ferries and by places towards Hackinsack and Aquaquenunk I think they might be secured. I suspect some Villains from the Regulars to be lurking near these Works about the Mountains, if there could be a party in search of them, I imagine they might be taken. I have the honor to be with all due Respect and Esteem Yr Excellency’s most obt hble Servt

Chs Hoff Junr

